                         Case 1:19-mj-08641-UA Document 4 Filed 09/16/19 Page 1 of 1
                                                                                                                           ORIGINAL
DOCKET No. I 9mag864 l                                               DEFENDANT =Z=h=on=g=s=an=-cL=i=u_ _ _ _ _ _ _ _ _ __


AUSA Gillian Grossman                                                DEF.'S COUNSEL ....M:u.wart'-"'iwnwC""o"'-h,.,.ecun-.a...----=-------
                                                                     0    RETAINED     O FEDERAL DEFENDERS llJ CJA O PRESENTMENT ONLY
Ill Mandarin                     INTERPRETER NEEDED
                                                                                    0 DEFENDANT WAIVES PRETRIAL REPORT

Ill Rule 5 D Rule 9 D Rule 5(c )(3) D Detention Hrg.                       DATE OF ARREST ..L.9,...(1~6~!1~9'------------         •   VOL. SURR.
                                                                           TIME OF ARREST __,.,6eu·2..__.]"""""a.....mu..___ __   Ill ON WRIT
D Other:      --------------                                               TIME OF PRESENTMENT 5:28pm


                                                            BAIL DISPOSITION
                                                                                                        0 SEE SEP. ORDER
0 DETENTION ON CONSENT W /0 PREJUDICE                                O DETENTION: RISK OF FLIGHT/DANGER Ill SEE TRANSCRIPT
0 DETENTION HEARING SCHEDULED FOR:
• AGREED CONDITIONS OF RELEASE                         ---------
Ill DEF. RELEASED ON OWN RECOGNIZANCE
Ill $ 500 000      PRB Ill 2    FRP
0 SECURED BY $_ _ _ _ _ _ CASH/PROPERTY: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Ill TRAVEL RESTRICTED TO SDNY/EDNY/DNJ
0 TEMPORARY ADDITIONAL TRAVEL UP=O=N~C_O_N_S_E_NT_O_F-AU-SA_&_AP_P_R_O_V_AL_O_F_P_R_E_T_R_JA_l_,-SE_R_V_I_C_E_S_ _ __
121 SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
Ill PRETRIAL SUPERVISION: 0 REGULAR O STRICT Ill AS DIRECTED BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT
0 HOME INCARCERATION                 •
                            HOME DETENTION O CURFEW       Ill ELECTRONIC MONITORING Ill GPS
0 DEF. TOP AY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
0   DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR]                          0   DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
0 DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
Ill DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: =
                                                                         see ~
                                                                             below
                                                                                ~~------
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,· REMAINING CONDITIONS TO BE MET BY: 9/23/19

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

With consent of Government, the Defendant can be released tonight on his own recognizance but must return to Pretrial
Services at I Oam tomorrow morning (9/17/I 9) to be fitted for electronic monitoring.

Defendant may apply for modification of electronic monitoring condition after co-signers secured.




0   DEF. ARRAIGNED; PLEADS NOT GUILTY                                                 O CONFERENCE BEFORE DJ. ON
0 DEF. WAIVES INDICTMENT                                                                                                              -----
•   SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL
                                                                                               ------
For Rule 5(c)(3) Cases:
0 IDENTITY HEARING WAIVED                                           0 DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SONY WAIVED                                0 CONTROL DATE FOR REMOVAL: - - - - -




                                                                                                                       ~
PRELIMINARY HEARING DATE: I 0/16/19                                 0 ON DEFENDANT'S CONSENT

DATE: 9/16/19
                                                                                UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
~       (onginal) - COURT FILE     E!liK - U.S. ATTORNEY'S OFFICE
Rev'd 2016
                                                                            YE!..1IDY- US.   MARSHAL              GREEN - PRETRIAL SERVICES AGENCY
